





















═══════════════════════════════════════════════════════




LOAN AND SECURITY AGREEMENT


By and Between




SMARTFINANCIAL, INC.


and


SERVISFIRST BANK


March 31, 2020




═══════════════════════════════════════════════════════






--------------------------------------------------------------------------------



LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made and entered into as
of March 31, 2020, by and between SMARTFINANCIAL, INC., a corporation organized
under the laws of the State of Tennessee (“Borrower”), and SERVISFIRST BANK, an
Alabama banking corporation (“Lender”).
W I T N E S S E T H:
Borrower has requested that Lender extend to the Borrower a revolving line of
credit in the maximum principal amount of up to $25,000,000 (the “Loan”), and
Lender is willing to make the Loan upon the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, each intending to be legally bound hereby, agree as
follows:
ARTICLE 1. DEFINITIONS
Section 1.01. Defined Terms. As used herein:
“Advance” means each loan of money or credit made to Borrower by Lender under
the Commitment.
“Affiliate” or “Affiliates” shall mean any Person (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, Borrower, or (ii) five percent (5%) or more of the
equity interest of which is held beneficially or of record by Borrower. The term
“control” means the possession, directly or indirectly, of the power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agreement” means this Loan and Security Agreement, as amended or supplemented
from time to time.
“Capital” means, with respect to the Subsidiary Bank, the “tier 1 capital” of
the Subsidiary Bank, as reported on Schedule RC-R of the Subsidiary Bank’s most
recent quarterly call report.
“Change in Control” means either (i) the acquisition by any Person or any group
of Persons (within the meaning of Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) of beneficial ownership, directly or indirectly, of 40%
or more of the outstanding shares of voting stock of Borrower or (ii) Borrower
ceases to own 100% of the outstanding shares of voting stock of the Subsidiary
Bank.
“Collateral” is defined in Section 4.01 of this Agreement.
“Collateral Documents” means the documents specified in Section 3.01(B) - (D).



--------------------------------------------------------------------------------



“Commitment” means Lender’s commitment to lend to Borrower up to the sum of
$25,000,000 in principal amount outstanding from time to time pursuant to, and
subject to, the terms of this Agreement.
“Default” means any event described in Section 7.01.
“ERISA” means the Employee Retirement Security Act of 1974, as amended.
“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
principles of accounting in the United States in effect from time to time
applied in a manner consistent with those used in preparing such financial
statements as have theretofore been furnished to Lender by Borrower.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
which has or asserts jurisdiction over Lender, Borrower or any of its
Subsidiaries, or over the property of any of them.
“Indebtedness” means all items of indebtedness, obligation or liability, whether
matured or unmatured, liquidated or unliquidated, direct or contingent, joint or
several, including, but without limitation:
(A) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;
(B) All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise:
(1) to purchase such indebtedness; or
(2) to purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or
(3) to supply funds to or in any other manner invest in the debtor.
(C) All indebtedness secured by (or for which the holder of such indebtedness
has a right, contingent or otherwise, to be secured by) any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance upon
property owned or acquired subject thereto, whether or not the liabilities
secured thereby have been assumed; and
(D) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with Generally Accepted Accounting Principles, should not be
reflected on the lessee’s balance sheet.
        2

--------------------------------------------------------------------------------



“Interest Rate” is defined in Section 2.05(A)(1) of this Agreement.
“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs or decrees of any governmental or political subdivision or agency thereof,
or any court or similar entity established by any thereof.
“Loan” has the meaning set forth in the recitals of this Agreement.
“Maturity Date” means the earlier of September 24, 2021, or the date the
maturity of the Note is accelerated pursuant to Section 7.02 of this Agreement.
“Non-Performing Assets” means, with respect to the Subsidiary Bank, the sum of
(a) the Subsidiary Bank’s loans and leases which are on nonaccrual status, (b)
the Subsidiary Bank’s loans and leases which are at least ninety (90) days past
due, (c) all other non-performing loans and leases of the Subsidiary Bank, (d)
the other real estate owned by the Subsidiary Bank, and (e) all other
non-performing assets of the Subsidiary Bank.
“Non-Performing Assets Ratio” means, with respect to the Subsidiary Bank, the
ratio of the Subsidiary Bank’s Non-Performing Assets to the Subsidiary Bank’s
Capital plus Reserves.
“Note” means the Revolving Note of even date herewith, in the principal amount
of $25,000,000, made by Borrower to evidence Borrower’s obligation to repay the
Loan and the interest thereon and includes any amendment to such Note and any
promissory note given in extension or renewal of, or in substitution for, such
Note evidencing Borrower’s obligation to repay the Loan.
“Obligations” means all of the following.
(A) The Obligation of Borrower to pay the principal of and interest on the Note
in accordance with the terms thereof, and to satisfy all of its other
liabilities to Lender, whether hereunder or otherwise (including, without
limitation, under any swap or other hedging agreement made by Borrower with or
in favor of Lender), whether now existing or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, including any extensions,
modifications, renewals thereof and substitutions therefor.
(B) The Obligation of Borrower to repay to Lender all amounts advanced by Lender
hereunder or otherwise on behalf of Borrower, including, but without limitation,
advances for principal or interest payments to prior secured parties,
mortgagees, or lienors, or for taxes, levies, insurance, rent, repairs to or
maintenance or storage of any of the Collateral.
(C) The Obligation of Borrower to reimburse Lender, on demand, for all of
Lender’s expenses and costs, including the reasonable fees and expenses of its
counsel, in connection with the preparation, administration, amendment,
modifications, or enforcement of this Agreement and the documents required
hereunder, including, without limitation, any proceeding brought or threatened
to enforce payment of any of the obligations referred to in the foregoing
paragraphs (A) and (B).
        3

--------------------------------------------------------------------------------



(D) The Obligation of Borrower to comply with the terms of this Agreement, the
Note and the Collateral Documents.
“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, court, or government or political subdivision or agency thereof.
“Pledge Agreement” means that certain Pledge Agreement of even date herewith
pursuant to which Lender is granted a security interest in the Pledged Stock.
“Pledged Stock” means one hundred percent (100%) of the capital stock of the
Subsidiary Bank.
“Potential Default” means an event of default which but for the lapse of time or
the giving of notice, or both, would constitute a Default.
“Prime Rate” means the rate designated as such in the “Money Rates” section of
The Wall Street Journal (or any generally recognized successor) on any
particular day. The Prime Rate is not necessarily the lowest interest rate
charged by Lender.
“Records” means instruments, agreements, correspondence, memoranda, tapes,
discs, papers, books and other documents, or transcribed information of any
type, whether express in ordinary or machine language, and all filing cabinets
and other containers in which the foregoing is stored or maintained.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as now or from time to time hereafter in effect and shall include
any successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
“Reserves” means, with respect to the Subsidiary Bank, the “allowance for loan
and lease losses” of the Subsidiary Bank as reported on Schedule RC of the
Subsidiary Bank’s most recent quarterly call report.
“Return on Assets Ratio” means, with respect to the Subsidiary Bank, the ratio
of (a) year-to-date “net income” of the Subsidiary Bank for the current calendar
year, as reported on Schedule RI of the Subsidiary Bank’s most recent quarterly
call report, annualized over the current calendar year, to (b) average “total
assets” as reported on Schedule RC-K of the Subsidiary Bank’s most recent
quarterly call report.
“Subsidiary” means any corporation, including but not limited to the Subsidiary
Bank, of which more than fifty-one percent (51%) of the outstanding voting
securities shall, at the time of determination, be owned directly, or indirectly
through one or more intermediaries, by Borrower.
“Subsidiary Bank” means SmartBank, a banking corporation organized under the
laws of the State of Tennessee, and a wholly-owned Subsidiary of Borrower.
        4

--------------------------------------------------------------------------------



“Tier 1 Leverage Ratio” means, with respect to the Subsidiary Bank, the tier 1
leverage ratio as defined by the capital maintenance regulations of the primary
federal bank regulatory agency of the Subsidiary Bank and reported on Schedule
RC-R of the Subsidiary Bank’s most recent quarterly call report.
Section 1.02 Construction. All accounting terms used herein shall have their
customary meanings under, and shall be construed in accordance with, GAAP.
Section 1.03 UCC Definitions. All other capitalized terms contained in this
Agreement shall, unless otherwise defined herein or unless the context otherwise
indicates, have their respective meanings under the Uniform Commercial Code of
Alabama.
ARTICLE 2. THE LOAN
Section 2.01. General Terms.


i.Subject to the terms and conditions of this Agreement, Lender will lend to
Borrower the principal sum of up to $25,000,000 on a revolving basis. Lender
shall make Advances under such Loan from time to time until the Maturity Date,
upon the request of Borrower made by giving not less than one (1) business days’
notice to Lender, all in integral multiples of $10,000.00.
ii.Subject to the terms hereof, Borrower may borrow, repay without penalty or
premium, and reborrow under the Loan, from the date of this Agreement until the
Maturity Date provided, however, that any partial payment must be made in
integral multiples of $10,000. If at any time the unpaid principal balance of
the Loan exceeds the Commitment, Borrower shall immediately and without demand
pay such sums to Lender as are necessary to reduce the principal balance of the
Loan to not more than the Commitment.
Section 2.02. The Note. On the date hereof, Borrower will execute and deliver
the Note to Lender to evidence Borrower’s Obligations to repay the Loan and the
interest thereon.


Section 2.03. Use of Proceeds; Disbursement of the Loan. Borrower will use the
proceeds of the Loan solely (a) for general working capital purposes, (b) to
reimburse Lender for any expenses incurred by Lender in connection with making
the Loan, and (c) to otherwise pay Lender sums due to Lender under this
Agreement or the other instruments, agreements and documents related to this
Agreement.


Section 2.04. Payments of Principal. If not earlier demanded pursuant to Section
7.02 hereof, the outstanding principal balance of each Advance made under the
Loan shall be due and payable to Lender on the Maturity Date.


Section 2.05. Interest Rate and Payments of Interest.


i.Interest shall be calculated and paid as follows:
        5

--------------------------------------------------------------------------------



1.Interest on the principal balance of the Loan from time to time outstanding
will be payable at a per annum rate (the “Interest Rate”) equal to the greater
of (i) the Prime Rate in effect from time to time minus .50 percent (50bps); or
(ii) a floor rate of four percent (4.0%).
2.Each time a change to the Prime Rate occurs, the Interest Rate shall change
concurrently with such change in the Prime Rate.
3.Interest shall be calculated on the basis of a 360-day year, by multiplying
the product of the principal amount outstanding and the applicable rate by the
actual number of days elapsed, and dividing by 360, and shall be payable
quarterly in arrears, on the 1st day of each and every calendar quarter (that
is, on February 1, May 1, August 1, and November 1) commencing with the first
calendar quarter following the first Advance and continuing on the 1st day of
each calendar quarter thereafter until the outstanding principal balance of all
Advances have been repaid in full, with the final payment of accrued and unpaid
interest due and payable on the Maturity Date.
ii.If, at any time, the Interest Rate shall be deemed by any competent
Governmental Authority to exceed the maximum rate of interest permitted by any
applicable Laws, then, for such time as the Interest Rate would be deemed
excessive, its application shall be suspended and there shall be charged instead
the maximum rate of interest permissible under such Laws.
Section 2.06. Payment to Lender. All sums payable to Lender under the Loan shall
be paid directly to Lender in United States Dollars and immediately available
funds. If Lender shall send to Borrower statements of amounts due hereunder,
such statements shall be considered correct and conclusively binding on Borrower
unless Borrower notifies Lender to the contrary within thirty (30) days of its
receipt of any statement which it deems to be incorrect. Alternatively, at its
sole discretion, Lender may charge against any deposit account of Borrower all
or any part of any amount due hereunder.


Section 2.07. Late Fee/Default Rate of Interest. Borrower promises to pay to
Lender a late fee equal to five percent (5.00%) of the amount of each
installment of principal and/or installment of interest which is received more
than ten (10) days after the due date thereof; provided, however, that such late
fee shall not be less than $20.00 nor more than the maximum amount (if any)
permitted by law. The principal balance of the Loan outstanding after maturity
(whether by acceleration or otherwise) shall bear interest at a per annum rate
of interest equal to four percent (4.00%) plus the otherwise applicable Interest
Rate and shall be calculated pursuant to Section 2.05 hereof. This section does
not extend any payment due date expressly stated in this Agreement or any
Collateral Document and does not in any way prevent or estop Lender from
requiring that payments be made by Borrower strictly when due. Unless accepted
by Lender, and unless accompanied by all other amounts then due to Lender, the
tender of such payment by Borrower shall not cure the Default arising from the
payment default upon which such late charge was assessed.
Section 2.08. Non-Use Fee. Borrower shall pay on an annual basis in arrears to
Lender a non-use fee equal to .10 (10 bps) multiplied by the average unused
principal amount of the
        6

--------------------------------------------------------------------------------



Commitment for the applicable 18-month period (the “Non-Use Fee”), which amount
shall be payable no later than 15 days following the first anniversary date of
this Agreement. The Non-Use Fee shall be waived if Borrower has been in
compliance with all terms contained in this Agreement and has an outstanding
balance for more than six (6) calendar months of the term of the Loan.
ARTICLE 3. CONDITIONS PRECEDENT
The obligation of Lender to make the Loan hereunder is subject to the following
conditions precedent:
Section 3.01 Conditions to the Loan. Prior to the initial disbursement of the
Loan, Borrower shall have delivered to Lender the following:
(A)the duly executed Note;
(B)the duly executed Pledge Agreement;
(C)original certificates representing the Pledged Stock, accompanied by stock
powers endorsed in blank;
(D)if requested by Lender, the financing statements described in Section 4.05;
(E)copies, certified as of the date of this Agreement by Borrower’s corporate
secretary, of resolutions of Borrower’s board of directors authorizing the
execution, delivery and performance of this Agreement, the Note, the Collateral
Documents, and each other document to be delivered pursuant hereto;
(F)copies, certified as of the date of this Agreement by their respective
corporate secretaries, of the articles of incorporation of Borrower and the
Subsidiary Bank, together with a certificate (dated the date of this Agreement)
of the their respective corporate secretaries to the effect that such articles
of incorporation have not been amended except as provided in such articles;
(G)copies, certified as of the date of this Agreement by their respective
corporate secretaries, of the bylaws of Borrower and the Subsidiary Bank,
together with a certificate (dated the date of this Agreement) of the their
respective corporate secretaries to the effect that such bylaws have not been
amended except as provided in such bylaws;
(H)a certificate (dated the date of this Agreement) of Borrower’s corporate
secretary as to the incumbency and signatures of the officers of Borrower
signing this Agreement, the Note, the Collateral Documents, and each other
document to be delivered pursuant hereto;
(I)certificates, as of the most recent dates practicable, of the secretary of
state of the state of incorporation of Borrower and the Subsidiary Bank, and,
where
        7

--------------------------------------------------------------------------------



appropriate, the department of revenue or taxation of such state, as to the
existence and good standing of Borrower and the Subsidiary Bank;
(J)[Reserved]
(K)[Reserved]
(L)evidence acceptable to Lender that Borrower and the Subsidiary Bank have
received all necessary regulatory approvals (or that no regulatory approvals are
necessary) for (i) Borrower to obtain the Loan, (ii) Borrower and the Subsidiary
Bank to enter into and perform their Obligations under this Agreement and the
Collateral Documents, and (iii) payment by the Subsidiary Bank of dividends to
Borrower in amounts sufficient to comply with the repayment terms of the Loan;
(M)such other documentation as Lender shall require regarding Borrower or the
Subsidiary Bank, including, without limitation, opinions and certificates of
Borrower’s independent certified public accountants, appraisals, reports of
other independent consultants selected by Lender, and certificates of Borrower’s
officers.
Section 3.02 Conditions to Each Advance. Without limiting the foregoing, at the
time of each Advance under the Loan, Borrower shall have furnished such
information to Lender as Lender shall reasonably request to evidence that (a)
the proceeds of such Advance will be used for the purposes permitted hereunder,
(b) the use of the proceeds in such manner will not cause or bring about a
Default or Potential Default hereunder, and (c) a certificate signed by the
Borrower and the Subsidiary Bank substantially in the form of Exhibit A hereto.
Section 3.03 Certain Events. Without limiting the foregoing, at the time of the
disbursement of each Advance:
(A) No Default or Potential Default shall have occurred and be continuing;
(B) The Collateral Documents shall be in full force and effect;
(C) The Subsidiary Bank’s call report for the most recently-ended calendar
quarter, filed by the Subsidiary Bank with any applicable regulatory authority,
shall have been delivered to Lender;
(D) All representations and warranties set forth in Article 5 shall be true and
correct as of the time of such disbursement; and
(E) There shall have been no material adverse change in the consolidated
financial condition or business of Borrower or the Subsidiary Bank (measured
against the most current financial statements of Borrower and the Subsidiary
Bank delivered to or otherwise reviewed by Lender prior to the date of this
Agreement).
        8

--------------------------------------------------------------------------------



Section 3.04 Legal Matters. At the time of the disbursement of each Advance, all
legal matters necessary to preserve and perfect Lender’s security interest in
the Collateral and Borrower’s obligation to repay the Loan shall be satisfactory
to Lender and its counsel.
Section 3.05 Deposit Accounts. Borrower shall maintain deposit accounts with
Lender and will allow Lender to bid on additional mutually beneficial
correspondent services.
ARTICLE 4. COLLATERAL SECURITY
Section 4.01 Composition of the Collateral. The property in which a security
interest is granted pursuant to the provisions of Sections 4.02 and 4.03 is
herein collectively called the “Collateral.” The Collateral, together with all
of Borrower’s other property of any kind held by Lender, shall stand as one
general, continuing collateral security for all Obligations and may be retained
by Lender until all Obligations have been satisfied in full.
Section 4.02 Rights in Property Held by Lender. As security for the prompt
satisfaction of all Obligations, Borrower hereby assigns, transfers and sets
over to Lender all of its right, title and interest in and to, and grants Lender
a lien on and a security interest in, all amounts that may be owing from time to
time by Lender to Borrower in any capacity, including, but without limitation,
any balance or share belonging to Borrower of any deposit or other account with
Lender, which lien and security interest shall be independent of any right of
set-off which Lender may have.
Section 4.03 Security Interest in the Pledged Stock. As further security for the
prompt satisfaction of all Obligations, Borrower hereby assigns and transfers to
Lender all of its rights, title and interest in and to, and grants Lender a lien
upon and security interest in, all of the Pledged Stock, whether now owned or
hereafter acquired, together with all replacements therefor and all proceeds
thereof, and all Records pertaining to any of the Collateral.
Section 4.04 Priority of Liens. The foregoing liens shall be first and prior
liens on the Pledged Stock and other Collateral.
Section 4.05 Financing Statements.
(A) Borrower:
(1) Hereby authorizes the filing of such financing statements (including
amendments thereto and continuation statements thereof) in form satisfactory to
Lender as Lender may hereafter specify in order to perfect Lender’s lien on and
security interest in the Collateral;
(2) Will pay or reimburse Lender for all costs and taxes of filing or recording
such financing statements (including amendments thereto and continuation
statements thereof) in form satisfactory to Lender as Lender may hereafter
specify, provided such financing statements are consistent with the provisions
of this Agreement; and
        9

--------------------------------------------------------------------------------



(3) Will take such other steps as Lender may direct to perfect Lender’s interest
in the Collateral.
(B) In addition to the foregoing, and not in limitation thereof:
(1) A carbon, photographic, or other reproduction of this Agreement shall be
sufficient as a financing statement and may be filed in any appropriate public
office in lieu thereof; and
(2) To the extent lawful, Borrower hereby appoints Lender as its
attorney-in-fact (without requiring Lender to act as such) to file any financing
statement and any amendment thereto in the name of Borrower, and to perform all
other acts that Lender deems appropriate to perfect and continue its security
interest in, and to protect and preserve, the Collateral.
ARTICLE 5. REPRESENTATIONS AND WARRANTIES
Section 5.01 Original. To induce Lender to enter into this Agreement, Borrower
represents and warrants to Lender as follows:
(A) Borrower owns 100% of the outstanding capital stock of the Subsidiary Bank;
(B) Borrower is a corporation duly organized, validly existing and in good
standing under the Laws of the state of its formation; the Subsidiary Bank is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of its formation; Borrower and the Subsidiary Bank have the lawful
power to own their properties and to engage in the business they conduct, and
are duly qualified and in good standing as foreign corporations in the
jurisdictions wherein the nature of the business transacted by them or property
owned by them make such qualification necessary; the states in which Borrower
and the Subsidiary Bank are qualified to do business are set forth in Exhibit B;
the addresses of Borrower’s and the Subsidiary Bank’s respective principal
places of business are set forth in Exhibit B; and neither Borrower nor the
Subsidiary Bank has changed its name, been the surviving corporation in a
merger, acquired any business, or changed its principal executive office within
three (3) years and one (1) month prior to the date hereof;
(C) Neither Borrower nor the Subsidiary Bank is in default with respect to any
of its existing Indebtedness, or under any material lease, contract or
commitment of any kind, and all parties (including Borrower and the Subsidiary
Bank) to all such material leases, contracts and other commitments to which
Borrower or the Subsidiary Bank is a party are in material compliance with the
provisions of such leases, contracts and other commitments;
(D) The making and performance of this Agreement, the Note, and the Collateral
Documents will not (immediately, or with the passage of time, or with the giving
of notice):
(1) Violate any provision of the articles of incorporation or bylaws of Borrower
or the Subsidiary Bank, or violate any Laws or result in a default under any
        10

--------------------------------------------------------------------------------



contract, agreement, or instrument to which Borrower or the Subsidiary Bank is a
party or by which Borrower or the Subsidiary Bank or any of their respective
properties are bound; or
(2) Result in the creation or imposition of any security interest in, or lien or
encumbrance upon, any of the assets of Borrower or the Subsidiary Bank, except
in favor of Lender;
(E) Borrower has the power and authority to enter into and perform this
Agreement, the Note, and the Collateral Documents, and to incur the Obligations
herein and therein provided for, and has taken all corporate action necessary to
authorize the execution, delivery, and performance of this Agreement, the Note,
and the Collateral Documents;
(F) This Agreement and the Collateral Documents are, and the Note when delivered
will be, valid, binding, and enforceable in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws, and judicial decisions affecting the rights of
creditors generally and by general principles of equity;
(G) There is no pending or, to Borrower’s knowledge, threatened order, notice,
claim, litigation, proceeding or investigation against or affecting Borrower or
the Subsidiary Bank, whether or not covered by insurance, that would involve the
payment of $10,000.00 or more if adversely determined;
(H) Borrower has good and marketable title to all of the Collateral, subject to
no security interest, encumbrance or lien, or claim of any third person;
(I) Borrower’s and the Subsidiary Bank’s financial statements (including call
reports, in the case of the Subsidiary Bank) furnished to Lender, including any
schedules and notes pertaining thereto, have been prepared in accordance with
Generally Accepted Accounting Principles consistently applied, and fully and
fairly present the financial condition of Borrower at the dates thereof and the
results of operations for the periods covered thereby, and there have been no
material adverse changes in the consolidated financial condition or business of
Borrower from the date of the latest financial statements provided to Lender to
the date hereof, or the Subsidiary Bank from its most recently filed call report
to the date hereof;
(J) As at the date of this Agreement, neither Borrower nor the Subsidiary Bank
has any material Indebtedness of any nature, including, but without limitation,
liabilities for taxes and any interest or penalties relating thereto, except to
the extent reflected (in a footnote or otherwise) and reserved against in the
financial statements of Borrower most recently delivered to Lender or the most
recent call report of the Subsidiary Bank, or as disclosed in or permitted by
this Agreement, as applicable; Borrower does not know and has no reasonable
ground to know of any basis for the assertion against it or the Subsidiary Bank
of any material Indebtedness of any nature not fully reflected and reserved
against in the above referenced respective financial statements or call reports,
as applicable;
        11

--------------------------------------------------------------------------------



(K) Except as otherwise permitted herein, Borrower and the Subsidiary Bank have
filed all federal, state and local tax returns and other reports they are
required by Law to file prior to the date hereof and which are material to the
conduct of their business, have paid or caused to be paid all taxes, assessments
and other governmental charges that are due and payable prior to the date
hereof, and have made adequate provision for the payment of such taxes,
assessments or other charges accruing but not yet payable; Borrower has no
knowledge of any deficiency or additional assessment in a materially important
amount in connection with any taxes, assessments or charges not provided for on
its books or the books of the Subsidiary Bank;
(L) Neither Borrower nor the Subsidiary Bank is in material violation of any
applicable Laws;
(M) No representation or warranty by Borrower or the Subsidiary Bank contained
herein or in any certificate or other document furnished by Borrower or the
Subsidiary Bank pursuant hereto contains any untrue statement of material fact
or omits to state a material fact necessary to make such representation or
warranty not misleading in light of the circumstances under which it was made;
(N) Each consent, approval or authorization of, or filing, registration or
qualification with, any Person that is required to be obtained or effected by
Borrower or the Subsidiary Bank in connection with the execution and delivery of
this Agreement, the Note, and the Collateral Documents, or the undertaking or
performance of any obligation hereunder or thereunder, has been duly obtained or
effected;
(O) The Pledged Stock constitutes all of the issued and outstanding capital
stock of the Subsidiary Bank. There are no outstanding warrants, options, rights
or other commitments (including, but without limitation, convertible notes or
securities) entitling any Person to purchase or otherwise acquire any shares of
capital stock of Borrower or the Subsidiary Bank. The Pledged Stock does not
constitute “Margin Stock” as defined in Federal Reserve Board Regulation U (12
C.F.R. §§ 221.1 et seq.);
(P) Borrower has not made any agreement or taken any action which may cause
anyone to become entitled to a commission or finder’s fee as a result of the
making of the Loan;
(Q) Borrower does not maintain any “Defined Benefit Pension Plans”, as defined
in ERISA; and
(R) Section 5.02 Survival. All of the representations and warranties set forth
in Section 5.01 shall survive and shall remain true and correct until all
Obligations are satisfied in full (except, if applicable, to the extent that any
such representation or warranty expressly relates solely to an earlier date or
period of time).
ARTICLE 6. THE BORROWER’S COVENANTS
Borrower hereby covenants and agrees with Lender that, so long as any of the
Obligations remain unsatisfied, it will comply with the following covenants:
        12

--------------------------------------------------------------------------------



Section 6.01 Affirmative Covenants.
Unless Lender shall otherwise agree in writing, Borrower shall abide by and
perform the following covenants:
(A)[Reserved]
(B)Borrower will use the proceeds of the Loan solely for the purposes described
in Section 2.03 of this Agreement. Borrower will furnish Lender such evidence as
it may reasonably require with respect to such use.
(C) Borrower will furnish Lender all of the following:
(1) with respect to Borrower only, quarterly, within sixty (60) days after the
close of each calendar quarter, and at such other times as Lender may request:
(a) a statement of stockholders’ equity and a statement of cash flows of such
entity as of and for such quarter;
(b) an income statement of such entity for such quarter; and
(c) a balance sheet (consolidated, in the case of an entity that has one or more
Subsidiaries) of such entity as of the end of such period;
all in reasonable detail, subject to year-end audit adjustments and certified by
Borrower’s president or principal financial officer to have been prepared in
accordance with Generally Accepted Accounting Principles consistently applied,
except for any inconsistencies explained in such certificate.
(2) with respect to each of Borrower and the Subsidiary Bank, annually, within
one hundred twenty (120) days after December 31 of each year:
(a) a statement of stockholders’ equity and a statement of cash flows of such
entity as of and for such fiscal year;
(b) an income statement of such entity for such fiscal year; and
(c) a balance sheet (in the case of an entity that has one or more Subsidiaries,
such balance sheet shall be delivered on a consolidated basis and, if requested
by Lender, also on a parent-only basis) of such entity as of the end of such
fiscal year;
all in reasonable detail, including all supporting schedules and comments,
audited by an independent public accountant selected by Borrower and reasonably
acceptable to Lender, and certified by such accountant to have been prepared in
accordance with Generally Accepted Accounting Principles consistently applied,
except for any inconsistencies explained in such certificate. In addition, if
requested by Lender,
        13

--------------------------------------------------------------------------------



Borrower will obtain from such independent certified public accountants and
deliver to Lender, within one hundred twenty (120) days after the close of each
fiscal year, the independent certified public accountants’ written statement
that in making the examination necessary to their certification they have
obtained no knowledge of any Default or Potential Default by Borrower or the
Subsidiary Bank, or disclosed all Defaults or Potential Defaults of which they
have obtained knowledge; provided, however, that in making their examination
such accountants shall not be required to go beyond the bounds of generally
accepted auditing procedures for the purpose of certifying financial statements.
Lender shall have the right, from time to time, to discuss Borrower’s and the
Subsidiary Bank’s affairs directly with Borrower’s and the Subsidiary Bank’s
independent public accountants after notice to Borrower and the Subsidiary Bank
and upon opportunity for Borrower and the Subsidiary Bank to be present at any
such discussions.
(3) Contemporaneously with each quarterly and year-end financial report required
by the foregoing paragraphs (1) and (2), a certificate of the president or
principal financial officer of Borrower and the Subsidiary Bank, in the form of
Exhibit A, stating that he or she has individually reviewed the provisions of
this Agreement and that a review of the activities of Borrower and the
Subsidiary Bank during such year or quarterly period, as the case may be, has
been made by or under the supervision of the signer of such certificate with a
view to determining whether Borrower and the Subsidiary Bank have kept,
observed, performed and fulfilled all their obligations under this Agreement,
and that, to the best of his or her knowledge, Borrower and the Subsidiary Bank
have observed and performed each and every undertaking contained in this
Agreement and are not at the time in default in the observance or performance of
any of the terms and conditions hereof or, if Borrower or the Subsidiary Bank
shall be so in default, specifying all such defaults and events of which he or
she may have knowledge.
(4) Promptly after receipt thereof, copies of all material reports and documents
submitted to Borrower or the Subsidiary Bank by any applicable regulatory
authority (other than those which Borrower and the Subsidiary Bank are
prohibited from disclosing under applicable Laws), and, simultaneously with the
filing thereof, but in any event within forty-five (45) days of the end of each
calendar quarter, copies of all financial reports, including but not limited to
quarterly call reports, filed by the Borrower and/or the Subsidiary Bank with
any applicable regulatory authority.
(5) Promptly after sending or making available or filing of the same, but in any
event within fifteen (15) days after issuance, copies of all reports, proxy
statements and financial statements that Borrower or the Subsidiary Bank sends
or makes available to the stockholders and all registration statements and
reports, including, if applicable, but not limited to 8Ks and 10Qs that
Borrower or the Subsidiary Bank files with the Securities and Exchange
Commission or any successor Person.
(6) Immediately upon the occurrence thereof, notice of (i) any material change
in Borrower’s or the Subsidiary Bank’s financial condition or executive
management, or
        14

--------------------------------------------------------------------------------



(ii) any other change internally or externally that could materially affect the
capital, earnings or financial condition of Borrower or the Subsidiary Bank.
(7) Such other reports, financial information, projections, budgets, capital
plans and other information as Lender may reasonably require.
(D)Borrower will pay or cause to be paid when due all taxes, assessments and
charges or levies imposed upon it or the Subsidiary Bank or on any of its
property or the Subsidiary Bank’s property or which it or the Subsidiary Bank is
required to withhold and pay over, except where contested in good faith by
appropriate proceedings with adequate reserve therefor having been set aside on
Borrower’s or the Subsidiary Bank’s books, but Borrower shall pay or cause to be
paid all such taxes, assessments, charges or levies forthwith whenever
foreclosure on any lien that has attached (or any security therefor) appears
imminent.
(E) Borrower will, when requested so to do and unless prohibited by any federal,
state and/or local Laws, make available for inspection by duly authorized
representatives of Lender any of its or the Subsidiary Bank’s Records, and will
furnish Lender any information regarding its or the Subsidiary Bank’s business
affairs and financial condition within a reasonable time after written request
therefor.
(F) Borrower will maintain, and will cause the Subsidiary Bank to maintain,
liability insurance, property insurance (including, without limitation, fire and
extended coverage insurance on all assets owned by Borrower or the Subsidiary
Bank, as applicable), and other types of insurance (including, without
limitation, insurance coverage on the directors and officers of Borrower and the
Subsidiary Bank), all in such form and amounts as are consistent with industry
practices and with such insurers as may be satisfactory to Lender. All such
policies of insurance shall contain a provision whereby they cannot be canceled
except after not less than ten (10) days’ written notice to Lender. Borrower
will furnish to Lender such evidence of insurance as Lender may require.
Borrower hereby agrees that, in the event it fails to pay or cause to be paid
the premium on any such insurance, Lender may do so and shall be reimbursed by
Borrower therefor, along with interest on the amount so paid at the Interest
Rate (or default rate, if applicable). Borrower hereby assigns to Lender any
returned or unearned premiums that may be due Borrower upon cancellation of any
such policies for any reason whatsoever and directs the insurers to pay Lender
any amounts so due. Lender is hereby appointed Borrower’s attorney-in-fact
(without requiring Lender to act as such) to endorse any check which may be
payable to Borrower to collect such returned or unearned premiums or the
proceeds of such insurance, and any amount so collected may be applied by Lender
toward satisfaction of any of the Obligations.
(G) Borrower will take all necessary steps to preserve its and the Subsidiary
Bank’s corporate existence and comply with all present and future Laws
applicable to it or the Subsidiary Bank in the operation of its or the
Subsidiary Bank’s business, and all material leases, contracts and commitments
of any kind to which it or the Subsidiary Bank is subject. Borrower will cause
the Subsidiary Bank to comply in all material respects with their respective
obligations.
        15

--------------------------------------------------------------------------------



(H) Borrower will give immediate notice to Lender of:
(1) any litigation or proceeding in which it or the Subsidiary Bank is a party
if an adverse decision therein would require it or the Subsidiary Bank to pay
over more than $500,000.00 or deliver assets the value of which exceeds such sum
(whether or not the claim is considered to be covered by insurance); and
(2) the institution of any other suit or proceeding involving Borrower or the
Subsidiary Bank that might materially and adversely affect Borrower’s or the
Subsidiary Bank’s operations, financial condition, property or business.
(I)Within ten (10) days of Lender’s request therefor, Borrower will furnish
Lender with copies of federal income tax returns filed by Borrower or the
Subsidiary Bank.
(J)Borrower will cause the Subsidiary Bank at all times to maintain (in
accordance with Generally Accepted Accounting Principles):
4.a “well-capitalized” status in accordance with the regulations of the primary
federal bank regulatory agency of the Subsidiary Bank;
5.a Tier 1 Leverage Ratio of at least eight percent (8.0%);
6.a Non-Performing Assets Ratio of less than fifteen percent (15%); and
7.a Return on Assets Ratio of at least two and one-half tenths of one percent
(0.25%).
(K)Borrower will notify Lender immediately if it becomes aware of the occurrence
of any Default or Potential Default, or the failure of Borrower to observe any
of its undertakings hereunder.
(L)Borrower shall (a) ensure that no Person which owns a controlling interest in
or controls Borrower is or shall be listed on the Specially Designated Nationals
and Blocked Person List or other similar lists maintained by the Office of
Foreign Assets Control (“OFAC”), the Department of the Treasury or included in
any Executive Orders, (b) not use or permit the use of any proceeds of the Loan
to violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, (c) comply with all applicable Bank
Secrecy Act laws and regulations, as amended, and (d) provide all information
necessary for Lender to comply with the USA Patriot Act, as amended from time to
time.
(M)Borrower will maintain direct ownership of one hundred percent (100%) of the
issued and outstanding capital stock of the Subsidiary Bank.
(N)Borrower will pay, or cause the Subsidiary Bank to pay, when due (or within
applicable grace periods) all Indebtedness due third Persons, except when the
amount therefor is being contested in good faith by appropriate proceedings and
with adequate reserves therefor
        16

--------------------------------------------------------------------------------



being set aside on the books of Borrower or the Subsidiary Bank. If default be
made by Borrower or the Subsidiary Bank in the payment of any principal (or
installment thereof) of, or interest on, any such Indebtedness, Lender shall
have the right, in its discretion, to pay such interest or principal for the
account of Borrower or the Subsidiary Bank and be reimbursed by Borrower
therefor, along with interest on the amount so paid at the Interest Rate (or
default rate, if applicable).
(O)Borrower shall cause the Subsidiary Bank to pay dividends to Borrower in an
amount sufficient to fulfill its Obligations to repay the Loan. Borrower shall
immediately notify Lender within two (2) business days of any regulatory
prohibition relative to the payment of dividends to Borrower.
(P)Borrower shall immediately notify Lender in the event of the departure or
removal of the current Chief Executive Officer or Chairman of either Borrower or
the Subsidiary Bank, and Lender may accelerate the Loan at any time after 90
days following any such departure or removal in accordance with Section 7.02.
(Q)Borrower shall have an interest reserve requirement which will require the
Subsidiary Bank to maintain cash on hand of at least $1,000,000 at all times
during the term of the Loan.
(R)In the event Borrower fails to maintain a Tier 1 Leverage Ratio of at least
eight percent (8.0%) in accordance with this Section 6.01, Borrower shall have a
period to cure the failure for thirty (30) days. In the event Borrower fails to
maintain a Non-Performing Assets Ratio of less than fifteen percent (15%) or a
Return on Assets Ratio of at least two and one-half tenths of one percent
(0.25%) in accordance with this Section 6.01, Borrower shall have a period to
cure the failure for ninety (90) days. Borrower shall not be in violation of
this covenant provided Borrower continues to service the Loan.
(S)Borrower shall maintain an interest reserve of at least $2,000,000 at all
times during the term of the Loan. Borrower shall not be in violation of this
covenant provided Borrower continues to service the Loan.
Section 6.02 Negative Covenants.
Unless Lender shall otherwise consent in writing, which consent shall not
unreasonably be withheld, Borrower shall abide by the following covenants:
(A) Neither Borrower nor the Subsidiary Bank will change its name, enter into
any merger, consolidation, or reorganization, reclassify its capital stock, or
liquidate or dissolve, except pursuant to a transaction in which Borrower or the
Subsidiary Bank, as appropriate, is the acquiror and no Change in Control has
occurred.
(B) Neither Borrower nor the Subsidiary Bank will sell, transfer, lease or
otherwise dispose of all or any material part of its assets, nor sell any item
of Collateral, including but without limitation with respect to Borrower, any of
the capital stock of the Subsidiary Bank.
        17

--------------------------------------------------------------------------------



Further, neither Borrower nor the Subsidiary Bank will purchase any material
part of the assets of another Person, except pursuant to a transaction by the
Subsidiary Bank in the ordinary course of business or a transaction in which
Borrower or the Subsidiary Bank, as appropriate, is the acquiror and no Change
in Control has occurred.
(C) Borrower will not mortgage, pledge, grant or permit to exist a security
interest in or lien upon any item of Collateral, including, but without
limitation any of the capital stock of the Subsidiary Bank, now owned or
hereafter acquired.
(D) Neither Borrower nor the Subsidiary Bank will become liable, directly or
indirectly, as guarantor or otherwise for any obligation of any Person, except
for the Subsidiary Bank’s endorsement of commercial paper for deposit or
collection in the ordinary course of business, and the Subsidiary Bank’s
issuance of letters of credit in the ordinary course of business.
(E) Neither Borrower nor the Subsidiary Bank (whether acting in its individual
capacity or as a joint venture partner) will incur, create, assume, or permit to
exist any Indebtedness except:
(1) the Loan;
(2) Indebtedness described in the financial statements of Borrower most recently
delivered to Lender, or the most recent call reports of the Subsidiary Bank, as
applicable;
(3) trade indebtedness incurred in the ordinary course of business; and
(4) contingent Indebtedness permitted by Section 6.02(D).
Without limiting the foregoing, the Subsidiary Bank shall not issue commercial
paper, subordinated debt or any similar debt instrument, and the Subsidiary Bank
shall not obtain any non-traditional funding, without Lender’s prior written
consent.
(F) Borrower will not amend, nor cause the Subsidiary Bank to amend, its
articles of incorporation or bylaws, or alter, through agreement or otherwise,
any voting rights or rights to elect or appoint directors.
(G) Borrower will not declare or pay any dividends, or make any other payment or
distribution on account of its capital stock, except that so long as no Default
or Potential Default shall have occurred and be continuing, Borrower may pay
dividends to its shareholders in amounts consistent with its past practices.
(H) Borrower will not furnish Lender any certificate or other document that will
knowingly contain any untrue statement of material fact or that will knowingly
omit to state a material fact necessary to make it not misleading in light of
the circumstances under which it was furnished.
        18

--------------------------------------------------------------------------------



(I) Borrower will not directly or indirectly apply any part of the proceeds of
the Loan to the purchasing or carrying of any “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System, or any
regulations, interpretations or rulings thereunder.
(J) Borrower will not enter into any transaction with any Affiliate including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service, except in the ordinary course of business and pursuant to the
reasonable requirements of Borrower’s business and upon terms found by its board
of directors to be fair and reasonable and no less favorable to Borrower than
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.
(K) Borrower will not acquire any new indebtedness in excess of $5,000,000
without the prior approval of Lender.
ARTICLE 7. DEFAULT
Section 7.01 Events of Default. The occurrence of any one or more of the
following events shall constitute a Default hereunder:
(A) Borrower shall fail to pay when due any installment of principal or interest
or fee payable hereunder or under the Note, or any of Borrower’s other
Obligations to Lender. For the purposes of this paragraph, there shall be a ten
(10) day grace period in the event of a late payment.
(B) Borrower shall fail to observe or perform any other obligation to be
observed or performed by it hereunder or under the Note or any of the Collateral
Documents. In the event of a failure to meet an obligation under this paragraph,
Lender shall give Borrower notice of the failure. From the date notice is
received, Borrower shall have a thirty (30) day period in which to cure such
failure.
(C) Borrower or the Subsidiary Bank shall fail to pay any Indebtedness in excess
of $10,000.00 due any third Persons and such failure shall continue beyond any
applicable grace period, unless any such failure is being contested in good
faith by appropriate proceedings with adequate reserve therefor being set aside
on Borrower’s or the Subsidiary Bank’s books.
(D) Any financial statement, call report, representation, warranty or
certificate made or furnished by Borrower or the Subsidiary Bank to Lender under
or in connection with this Agreement, or as an inducement to Lender to enter
into this Agreement, or in any separate statement or document to be delivered
hereunder to Lender, shall be materially false, incorrect, or incomplete when
made.
(E) Borrower shall admit its inability to pay its debts as they mature, or shall
make an assignment for the benefit of its or any of its creditors.
        19

--------------------------------------------------------------------------------



(F) Proceedings in bankruptcy, or for reorganization of Borrower or the
Subsidiary Bank or for the readjustment of any of its debts, under the
Bankruptcy Code, as amended, or any part thereof, or under any other Laws,
whether state or federal, for the relief of debtors, now or hereafter existing,
(i) shall be commenced against Borrower or the Subsidiary Bank and shall not be
discharged within thirty (30) days after their commencement, or (ii) shall be
commenced by Borrower or the Subsidiary Bank.
(G) Any proceedings shall be instituted for the appointment of a receiver or
trustee for Borrower or the Subsidiary Bank or for any substantial part of their
respective assets, or any proceedings shall be instituted for the dissolution of
or the full or partial liquidation of Borrower or the Subsidiary Bank, or
Borrower or the Subsidiary Bank shall discontinue its business or materially
change the nature of its business.
(H) Borrower or the Subsidiary Bank shall suffer final judgments for payment of
money aggregating in excess of $500,000.00 and shall not discharge the same
within a period of thirty (30) days unless, pending further proceedings,
execution has been effectively stayed.
(I) A judgment creditor of Borrower shall obtain possession of any of the
Collateral by any means, including, but without limitation, levy, distraint,
replevin or self-help.
(J) The validity or enforceability of this Agreement, the Note or the Collateral
Documents shall be contested by Borrower, the Subsidiary Bank, or any
shareholder of Borrower, or the Borrower shall deny that it has any or further
liability or Obligation hereunder or thereunder.
(K) Borrower or the Subsidiary Bank shall fail to maintain all regulatory
licenses and permits necessary to the conduct of their respective business.
(L) If any of Borrower’s or the Subsidiary Bank’s banking regulators (i) enter
into or issue a cease and desist order, consent order, written agreement or
similar agreement with or against Borrower or the Subsidiary Bank, (ii) require
Borrower or the Subsidiary Bank to enter into a memorandum of understanding,
letter agreement or other similar written undertaking, or (iii) take such other
action that explicitly states that Borrower or the Subsidiary Bank has acted in
an unsafe or unsound manner.
(M) Borrower ceases to own one hundred percent (100%) of the issued and
outstanding capital stock of the Subsidiary Bank.
(N) There is a Change in Control with respect to Borrower or the Subsidiary
Bank.
Section 7.02 Acceleration. If a Default shall have occurred and be continuing,
or if a departure of executive management occurs under Section 6.01(Q), then, at
the option of Lender (which option shall be deemed to have been exercised, even
if no notice is given, immediately upon the occurrence of a Default specified in
Sections 7.01(E), (F) or (G)), Lender may terminate all commitments to lend
hereunder and may declare, by written notice to Borrower, that all Obligations,
whether hereunder or otherwise, are immediately due and payable.
        20

--------------------------------------------------------------------------------



Section 7.03 Remedies. If a Default shall have occurred and be continuing, then
whether or not acceleration occurs under Section 7.02, Lender shall have, in
addition to the rights and remedies given it by this Agreement and the
Collateral Documents, all those allowed by all applicable Laws, including, but
without limitation, the Uniform Commercial Code as enacted in any jurisdiction
in which any Collateral may be located. Without limiting the generality of the
foregoing, Lender may immediately, without demand of performance and without
other notice or demand whatsoever to Borrower or the Subsidiary Bank, all of
which are hereby expressly waived (except as specifically required by this
Agreement or the Collateral Documents, or as required by applicable Laws), and
without advertisement, sell at public or private sale or otherwise realize upon,
the whole or, from time to time, any part of the Collateral, or any interest
which Borrower or the Subsidiary Bank may have therein. After deducting from the
proceeds of sale or other disposition of the Collateral all expenses (including
all reasonable expenses for legal services), Lender shall apply such proceeds
toward the satisfaction of the Obligations. Borrower shall be liable for any
deficiency, and any remainder of the proceeds after satisfaction in full of the
Obligations shall be distributed as required by applicable Laws. Notice of any
sale or other disposition shall be given to Borrower (and/or to the Subsidiary
Bank, if required under applicable Laws) at least five (5) days before the time
of any intended public sale or of the time after which any intended private sale
or other disposition of the Collateral is to be made, which Borrower hereby
agrees shall be reasonable notice of such sale or other disposition. Borrower
agrees to assemble, or to cause to be assembled, at its own expense, the
Collateral at such place or places as Lender shall designate. At any such sale
or other disposition, Lender may, to the extent permissible under applicable
Laws, purchase the whole or any part of the Collateral, free from any right of
redemption on the part of Borrower or the Subsidiary Bank, which right is hereby
waived and released. Without limiting the generality of any of the rights and
remedies conferred upon Lender under this section, Lender may, to the full
extent permitted by applicable Laws, at Lender’s option, use, operate, manage
and control the Collateral in any lawful manner.
ARTICLE 8. MISCELLANEOUS
Section 8.01 Construction. The provisions of this Agreement shall be in addition
to those of any guaranty, pledge or security agreement, note or other evidence
of liability held by Lender, all of which shall be construed as complementary to
each other. Nothing herein contained shall prevent Lender from enforcing any or
all other notes, guaranty agreements, pledge agreements, or security agreements
in accordance with their respective terms.
Section 8.02 Further Assurance. From time to time, Borrower will, or will cause
the Subsidiary Bank to, execute and deliver to Lender such additional documents
and will provide such additional information as Lender may reasonably require to
carry out the terms of this Agreement and be informed of Borrower’s and/or the
Subsidiary Bank’s status and affairs.
Section 8.03 Enforcement and Waiver by Lender. Lender shall have the right at
all times to enforce the provisions of this Agreement and the Collateral
Documents in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of Lender in refraining from
so doing at any time or times. The failure of Lender at any time or times to
enforce its rights under such provisions, strictly in accordance with the same,
shall not
        21

--------------------------------------------------------------------------------



be construed as having created a custom in any way or manner contrary to
specific provisions of this Agreement or as having in any way or manner modified
or waived the same. All rights and remedies of Lender are cumulative and
concurrent and the exercise of one right or remedy shall not be deemed a waiver
or release of any other right or remedy.
Section 8.04 Expenses of Lender. Borrower will, on demand, reimburse Lender for
any and all expenses, fees, taxes, or other costs (including, without
limitation, (a) expenses for lien searches and other due diligence searches, (b)
any recordation tax, indebtedness tax, documentary stamp tax, intangible tax, or
similar tax due in connection with the Loan or any security instrument related
to the Loan, (c) any recording fees or other costs due in connection with any
security instrument related to the Loan, and (d) the reasonable fees and
expenses of legal counsel for Lender) incurred in connection with the
enforcement of this Agreement and the Collateral Documents and the collection or
attempted collection of the Note and the other Obligations.
Section 8.05 Notices. Any notice or other communication required or permitted to
be given by this Agreement, the Note, the Collateral Documents or any related
document, or by applicable Laws, shall be in writing and shall be deemed
received (a) on the date delivered, if sent by hand delivery (to the person or
department if one is specified below) with receipt acknowledged by the recipient
thereof, (b) three (3) business days following the date deposited in U.S. mail,
certified or registered, with return receipt requested, or (c) one (1) business
day following the date deposited with Federal Express or other national
overnight carrier, and in each case addressed as follows:
(A) If to Borrower:


SmartFinancial, Inc. c/o SmartBank
5401 Kingston Pike Ste. 600
Knoxville, Tennessee 37919
Attention: Ron Gorczynski



(B) If to Lender:


ServisFirst Bank
           2500 Woodcrest Place
           Birmingham, Alabama 35209 
Attention: William Mellown
          Assistant Vice President, Correspondent Banking


Section 8.06 Waiver; Release and Indemnity by Borrower. To the maximum extent
permitted by applicable Laws, Borrower:
(A) Waives (1) protest with respect to all Indebtedness at any time held by
Lender on which Borrower is in any way liable; and (2) notice and opportunity to
be heard before exercise
        22

--------------------------------------------------------------------------------



by Lender of the remedies of set-off or other summary procedures permitted by
any applicable Laws or by any agreement with Borrower, and except where required
hereby or by any applicable Laws, notice of any other action taken by Lender;
and
(B) Releases Lender and its officers, directors, agents, attorneys and employees
from all claims for loss or damage caused by any act or omission on the part of
any of them except gross negligence or willful misconduct; and
(C) Indemnifies Lender and its officers, directors, agents, attorneys and
employees against, and agrees to hold Lender and all of such other persons
harmless from, any claims, demands, liabilities, costs, damages, and judgments
(including, without limitation, costs of defense and attorneys’ fees) arising
directly or indirectly out of or in connection with any matter involving the
Loan, this Agreement, the Note, the Collateral Documents, any related documents,
or any of the other matters and transactions contemplated herein or therein,
except where such claims, demands, liabilities, costs, damages and judgments
arise out of the gross negligence or willful misconduct of Lender. This
agreement of indemnity shall be a continuing agreement and shall survive payment
of the Loan, the Note and termination of this Agreement.
Section 8.07 Participation. Notwithstanding any other provision in this
Agreement, Borrower understands and agrees that Lender may enter into
participation agreements with participating banks whereby Lender will allocate
to them certain percentages of Lender’s interest in the Loan. Borrower
acknowledges that, for the convenience of all parties, this Agreement is being
entered into with Lender only and that its obligations under this Agreement are
undertaken for the benefit of, and as an inducement to each of any such
participating banks as well as Lender, and Borrower hereby grants to each such
participating bank, to the extent of its participation in the Loan, the right to
set off deposit accounts maintained by Borrower with such bank.
Section 8.08 Applicable Law; Jurisdiction and Venue. The substantive Laws of the
United States and the State of Alabama shall govern the construction of this
Agreement and the documents executed and delivered pursuant hereto, and the
rights and remedies of the parties hereto and thereto. Borrower hereby consents
to the jurisdiction of the State of Alabama; and agrees that venue for any
dispute relating to or arising out of the transaction contemplated by this
Agreement shall lie exclusively in an appropriate state or federal court located
in Jefferson County, Alabama.
Section 8.09 Binding Effect, Assignment and Entire Agreement. This Agreement
shall inure to the benefit of, and shall be binding upon, the respective
successors and permitted assigns of the parties hereto. Borrower has no right to
assign any of its rights or obligations hereunder without the prior written
consent of Lender. Lender may freely assign the Loan, in whole or in part. This
Agreement and the documents executed and delivered pursuant hereto, constitute
the entire agreement between the parties, and may be amended only by a writing
signed on behalf of each party.
Section 8.10 Severability. If any provision of this Agreement shall be held
invalid under any applicable Laws, such invalidity shall not affect any other
provision of this Agreement
        23

--------------------------------------------------------------------------------



that can be given effect without the invalid provision, and, to this end, the
provisions hereof are severable.
Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.
Section 8.12 Extension and Renewal. The Loan may, in the sole and absolute
discretion of Lender, be renewed or extended beyond the Maturity Date by notice
given by Lender to Borrower. Any such renewal or extension shall be upon the
terms and subject to the conditions stated in such notice. In the absence of
such extension or renewal, the obligations of Lender hereunder with respect to
the Loan shall terminate on the Maturity Date.
Section 8.13 Seal. This Agreement is intended to take effect as an instrument
under seal.
Section 8.14 No Third Party Beneficiaries, Etc. Monitoring, inspections and
review of financial information by Lender may not be relied upon by Borrower or
any other Person and shall be for the sole benefit of Lender. Further, there are
no third party beneficiaries of this Agreement or any documents related hereto,
and no person or entity other than Lender and Borrower shall be entitled to rely
hereon or thereon or benefit herefrom or therefrom.
Section 8.15 Waiver of Trial by Jury. EACH OF THE BORROWER AND THE LENDER HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND,
ACTION OR CAUSE OF ACTION (a) ARISING OUT OF OR IN ANY WAY PERTAINING OR
RELATING TO THIS AGREEMENT, THE Note, THE COLLATERAL DOCUMENTS, OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR
INCIDENTAL TO ANY DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT,
THE Note, THE COLLATERAL DOCUMENTS, OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR IN CONNECTION WITH
THE TRANSACTIONS RELATED THERETO OR CONTEMPLATED THEREUNDER, IN ALL OF THE
FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE. THE BORROWER AND THE LENDER AGREE THAT EITHER OR
BOTH OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT BETWEEN THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
[Signature Page Follows]



        24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


BORROWER:


SMARTFINANCIAL, INC.




By
/s/ William Y. Carroll, Jr.
NameWilliam Y. Carroll, Jr.ItsPresident & Chief Executive Officer









LENDER:


SERVISFIRST BANK




By/s/ William MellownNameWilliam MellownItsAssistant Vice President



        Signature Page for Loan and Security Agreement